[Cite as Staats v. Ferrero, 2016-Ohio-4789.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


GARY CYRIL STAATS                                 :   JUDGES:
                                                  :   Hon. William B. Hoffman, P.J.
        Relator,                                  :   Hon. Patricia A. Delaney, J.
                                                  :   Hon. Craig R. Baldwin, J.
-vs-                                              :
                                                  :
JOHN D. FERRERO, Prosecuting Attorney             :   Case No. 2015CA00173
                                                  :
and                                               :
                                                  :
JOSEPH E. VANCE, Assistant Prosecuting            :
Attorney                                          :
                                                  :
        Respondents,                              :   OPINION



CHARACTER OF PROCEEDING:                              Writ of Mandamus



JUDGMENT:                                             Dismissed



DATE OF JUDGMENT:                                     June 30, 2016



APPEARANCES:

For Relator                                           For Relator

GARY CYRIL STAATS                                     JOHN D. FERRERO
Inmate No. 661-652                                    Prosecuting Attorney
Richland Correctional
P.O. Box 8107                                         By: RENEE M. WATSON
Mansfield, Ohio 44901                                 Assistant Prosecuting Attorney
                                                      110 Central Plaza, South
                                                      Suite 510
                                                      Canton, Ohio 44901
Stark County, Case No. 2015CA00173                                                         2

Baldwin, J.

       {¶1}   Relator, Gary Cyril Staats, has filed a Petition for Writ of Mandamus and

Amended Petition for Writ of Mandamus requesting Respondents be ordered to provide

Relator with copies of certain documents.        The Petition and Amended Petition are

disjointed and difficult to understand. No clear claims are set forth. Respondents have

filed a motion to dismiss for failure to state a claim upon which relief may be granted.

       {¶2}   From    what   the   Court   can    glean,   Relator   claims   Respondents

inappropriately marked five witness statements as “counsel only” to avoid having to

disclose them to Relator. Relator appears to argue the statements should be turned over

to him pursuant to Crim.R. 16, and he also alleges the statements should have been

disclosed pursuant to the Public Records Act.

       {¶3}   “To be entitled to extraordinary relief in mandamus, [a relator] must

establish a clear legal right to the requested relief, a clear legal duty on the part of

[respondent] to provide it, and the lack of an adequate remedy in the ordinary course of

the law. State ex rel. Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d

452, ¶ 6. An [a]ppeal is generally considered an adequate remedy sufficient to preclude

a writ of mandamus. Shoop v. State, 144 Ohio St.3d 374, 2015-Ohio-2068, 43 N.E.3d

432, ¶ 8, citing State ex rel. Pressley v. Indus. Comm., 11 Ohio St.2d 141, 228 N.E.2d

631 (1967), paragraph three of the syllabus.” State ex rel. Bradford v. Dinkelacker, 2016-

Ohio-2916, ¶¶ 5-6 (Ohio).

       {¶4}   “[T]o the extent . . . there [are alleged] errors in the discovery process, the

proper remedy for such matters is appeal. State ex rel. Daggett v. Gessaman, 34 Ohio
Stark County, Case No. 2015CA00173                                                         3

St.2d 55, 295 N.E.2d 659 (1973).” State ex rel. Harrison v. McGinty, 8th Dist. Cuyahoga

No. 103865, 2016-Ohio-946, ¶ 4.

       {¶5}   Any allegation that Crim.R. 16 was violated should have been raised upon

direct appeal. Because an adequate remedy at law exists or existed, mandamus will not

issue for a claimed violation of Crim.R. 16.

       {¶6}   We now will consider Relator’s contention that Respondents violated the

Public Records Act. According to the trial court docket, Relator was convicted on October

9, 2014 and was sentenced to a period of six years in prison. Pursuant to the Petition,

Relator avers he made his request for the “discovery” on May 14, 2015. Therefore,

Relator was incarcerated at the time of the request.

       {¶7}   “R.C. 149.43(B)(8) requires an incarcerated criminal offender

who seeks records relating to an inmate's criminal prosecution to obtain a finding by the

sentencing judge or the judge's successor that the requested information is necessary

to support what appears to be a justiciable claim.” State ex rel. Fernbach v. Brush, 133

Ohio St.3d 151, 152, 2012–Ohio–4214, 976 N.E.2d 889, citing State ex rel. Chatfield v.

Flautt, 131 Ohio St.3d 383, 2012–Ohio–1294, 965 N.E.2d 304.

       {¶8}   Because Relator failed to obtain approval for a public records request, he

cannot demonstrate he has or had a clear legal right to any public records. In so holding,

we have not determined the records sought are public records. We have not proceeded

to examine the issue as to whether witness statements are public records. Rather, we

find Relator cannot make any claim based upon a public records request without first

obtaining approval from the sentencing judge to make a public records request.
Stark County, Case No. 2015CA00173                                                     4


      {¶9}      For these reasons, the writ of mandamus will not issue, and the complaint

is dismissed.

By: Baldwin, J.

Hoffman, P.J. and

Delaney, J. concur.